Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-16 and 25-28 are pending.

Response to Arguments

2.	In light of the amendments to the claims, the claim objection of claim 25 is withdrawn.

Allowable Subject Matter

3.	Claims 1-16 and 25-28 (renumbered as claims 1-20) are allowed.

Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance: 

Amended claims 1-16 and 25-28 (renumbered as claims 1-20) are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

claim 1,… transmitting data for the terminal device to a cache of a Media Access Control (MAC) layer module at a time point which is a predetermined time length ahead of the estimated arrival time, responsive to a determination that the data for the terminal device is in a network layer module…in combination with other limitations recited as specified in claim 1.

In claim 9,… transmit data for the terminal device to a cache of a Media Access Control (MAC) layer module at a time point which is a predetermined time length ahead of the estimated arrival time, responsive to a determination that the data for the terminal device is in the network layer module…in combination with other limitations recited as specified in claim 9.

In claim 25,… modifying a time interval of transmitting a poll data request from a first time interval to a modified time interval according to a preset condition responsive to receiving, from a parent node device, data for the terminal device and an acknowledgement packet indicating that the data for the terminal device is present on the parent node device…in combination with other limitations recited as specified in claim 25.

The first closest prior art of record is LOC et al, US 2015/0103720 hereafter LOC. LOC [0051] discloses an access point caches downlink data for the user station then the AP replies the ACK of the uplink data and these downlink data to the STA. LOC does not explicitly disclose transmitting data for the terminal device to a cache of a 

The second closest prior art of record is Shah, US 2012/0078996 hereafter Shah. Shah [0004] discloses the next polling interval can be calculated based on one or more algorithms so that the cumulative polling request rate of all the clients approximates a desired request rate. Shah does not explicitly disclose transmitting data for the terminal device to a cache of a Media Access Control (MAC) layer module at a time point which is a predetermined time length ahead of the estimated arrival time, responsive to a determination that the data for the terminal device is in a network layer module (recited in claims 1 and 9) and modifying a time interval of transmitting a poll data request from a first time interval to a modified time interval according to a preset condition responsive to receiving, from a parent node device, data for the terminal device and an acknowledgement packet indicating that the data for the terminal device is present on the parent node device (as recited in claim 25).



For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Seok, US 2015/0036572 [0188] discloses the interval field is set to a specific value indicating a time interval in which the access category used for PS -Poll frame transmission is changed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JENEE HOLLAND
Examiner
Art Unit 2469

/JENEE HOLLAND/Primary Examiner, Art Unit 2469